Citation Nr: 0706811	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  03-29 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness, to include whether 
new and material evidence has been received to reopen the 
claim.  

2.  Entitlement to service connection for multiple joint 
pains, claimed as due to an undiagnosed illness, to include 
whether new and material evidence has been received to reopen 
the claim.  

3.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness, to include whether new and 
material evidence has been received to reopen the claim.  

4.  Entitlement to service connection for breathing problems, 
claimed as due to an undiagnosed illness.  

5.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness, to include whether new and 
material evidence has been received to reopen the claim.  

6.  Entitlement to service connection for claimed 
hypertension.  

7.  Entitlement to service connection for a claimed groin 
disorder.  

8.  Entitlement to service connection for claimed anxiety.  

9.  Entitlement to service connection for an eye disorder, to 
include whether new and material evidence has been received 
to reopen the claim.  

10.  Entitlement to service connection for a claimed dental 
disorder.  

11.  Entitlement to an initial rating higher than 10 percent 
for the service-connected lumbar spine strain with 
degenerative joint disease.  

12.  Entitlement to an initial rating higher than 10 percent 
for the service-connected right shoulder tendonitis with 
degenerative joint disease.  

13.  Entitlement to an initial rating higher than 10 percent 
for service-connected left shoulder tendonitis with 
degenerative joint disease.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1971 to 
May 1973, from January 1991 to April 1991, and from January 
2003 to May 2004.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO rating decision 
that reopened previously-denied claims for service connection 
for memory loss with depression, multiple joint pains, 
fatigue, breathing problems, and headaches, all claimed as 
due to an undiagnosed illness, and denied those claims on the 
merits.  

Also on appeal is a February 2005 RO rating decision that 
reopened a previously-denied claim for service connection for 
an eye disorder and denied the claim on the merits.  

The same rating decision denied claims for service connection 
for hypertension, a groin disorder, anxiety, and a dental 
condition.  Finally, the same rating decision granted service 
connection for lumbar spine strain with degenerative joint 
disease, left shoulder tendonitis with degenerative joint 
disease, and right shoulder tendonitis with degenerative 
joint disease, all rated as noncompensable effective May 28, 
2004.  

As noted, in both rating decisions on appeal the RO reopened 
previously-denied claims for service connection and denied 
those claims on the merits.  Regardless of the RO's action, 
before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether the claimant 
has submitted new and material evidence with respect to that 
claim. Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

A Decision Review Officer (DRO) decision in May 2006 
increased the initial ratings for lumbar spine strain and 
left and right shoulder strain to 10 percent each, effective 
May 28, 2004.  Inasmuch as a rating higher than 10 percent 
for each of these service-connected disabilities is 
available, and inasmuch as a claimant is presumed to be 
maximum available benefit for a given disability, the claims 
for higher initial ratings, as reflected on the title page, 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

As the three claims for higher rating on appeal involve a 
request for higher initial rating following the grant of 
service connection, the Board has characterized those issues 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for disabilities 
already service-connected).  

The veteran testified before the undersigned Veterans Law 
Judge by videoconference hearing from the RO in November 
2006.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Service connection for memory loss with depression, 
multiple joint pains, fatigue, breathing problems, headaches, 
and an eye condition was denied by a rating decision in 
August 1998.  The veteran was notified of the decision but 
did not appeal.  

3.  The evidence received since August 1998 in regard to 
claimed memory loss with depression, multiple joint pains, 
fatigue, breathing problems, and headaches, when considered 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claims of service 
connection for those disabilities.  

4.  The evidence received since August 1998 in regard to the 
claimed eye disorder is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate a claim for 
service connection, and raises a reasonable possibility of 
substantiating the claim.  

5.  The currently demonstrated memory loss is shown as likely 
as not to be a manifestation of an undiagnosed illness 
related to his military service.  

6.  The currently demonstrated multiple joint pain is shown 
as likely as not to be a manifestation of an undiagnosed 
illness related to his military service.  

7.  The currently demonstrated fatigue is shown as likely as 
not to be a manifestation of an undiagnosed illness related 
to his military service.  

8.  The veteran is not shown to have manifested breathing 
problems during either of his first two periods of active 
service or prior to January 1995 when he for the first time 
demonstrated findings of chronic obstructive pulmonary 
disease (COPD); there is no medical evidence that the COPD is 
related to any event or incident of his military service.  

9.  There is no medical evidence showing that the veteran's 
headaches are due to any event or incident of his period of  
military service, or to a chronic undiagnosed illness related 
to his military service.  

10.  The currently demonstrated hypertension is not shown to 
be due to any event or incident of the veteran's periods of 
active service.  

11.  The claimed groin disorder, including any manifested by 
an inguinal hernia or renal calculi, is not shown to be due 
any event or incident of the veteran's periods of active 
service.  

12.  The currently demonstrated anxiety disorder, which was 
shown immediately upon his discharge from active service, is 
shown as likely as not to have its clinical onset during his 
third period of active service.  

13.  The currently demonstrated corneal scars status post 
trauma and dry eye are shown as likely as not be due an 
injury suffered in service.  

14.  There is no evidence of dental trauma in service or 
current dental disability.  

15.  The veteran is diagnosed with lumbar strain and 
degenerative joint disease; he is not diagnosed with any 
disease or damage to the discs or with any neurological 
disorder associated with the spine.  

16.  Since May 28, 2004, the service-connected lumbar spine 
disability is shown to have been manifested by forward 
flexion to 90 degrees or more, backward extension to 30 
degrees or more, and combined range of motion to 240 degrees 
or more, with pain.  

17.  Since May 28, 2004, the service-connected right shoulder 
disability has been manifested by flexion and abduction from 
0 degrees to 160 degrees or more, with pain.  

18.  Since May 28, 2004, the service-connected left shoulder 
disability has been manifested by flexion and abduction from 
0 degrees to 180 degrees or more, with pain.  


CONCLUSIONS OF LAW

1.  The RO's rating decision in August 1998 denying service 
connection for memory loss with depression, multiple joint 
pains, fatigue, breathing problems, headaches, and an eye 
disorder is final.   38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.   As evidence received since August 1998 is new and 
material, the criteria for reopening claims for service 
connection for memory loss with depression, multiple joint 
pains, fatigue, breathing problems, headaches, and an eye 
disorder are met.   38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to and after August 29, 2001).  

3.  By extending the benefit of the doubt to the veteran, his 
memory loss is a manifestation of an undiagnosed illness that 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.317 (2006).  

4.  By extending the benefit of the doubt to the veteran, his 
multiple joint pain is a manifestation of an undiagnosed 
illness that was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.317 (2006).  

5.  By extending the benefit of the doubt to the veteran, his 
fatigue is a manifestation of an undiagnosed illness that was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2006).  

6.  The veteran's disability claimed as breathing problems 
and manifested by COPD is not due to disease or injury that 
was incurred in or aggravated by military service or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2006).  

7.  The veteran does not have a disability manifested by 
headaches due to disease or injury that was incurred in or 
aggravated by military service, to include as a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.317 (2006).  

8.  The veteran does not have a disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by military service, nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(a) (2006).  

9.  The veteran does not have a disability claimed as a groin 
disorder due to disease or injury that was incurred in or 
aggravated by military service, nor may any be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.30, 3.307, 3.309(a) (2006).  

10.  With resolution of reasonable doubt in the veteran's 
favor, his disability manifested by anxiety disorder is due 
to disease or injury that was incurred in military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).  

11.  The veteran does not have an acquired eye disability due 
to disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).  

12.  The veteran does not have a dental disability due to 
disease or injury that was incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.381(a) (2006).  

13.  The criteria for the assignment of an initial rating 
higher than 10 percent for the service-connected lumbosacral 
spine disability have not been met since May 28, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2006).  

14.  The criteria for the assignment of an initial rating 
higher than 10 percent for the service-connected right 
shoulder disability have not been met since May 28, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, 
including Diagnostic Code 5010-5201 (2006).  

15.  The criteria for the assignment of an initial rating 
higher than 10 percent for the service-connected left 
shoulder disability have not been met since May 28, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.71a, 
including Diagnostic Code 5010-5201 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate all claims on appeal has been accomplished.  

The RO sent the veteran a letter in May 2004 informing him 
that to establish entitlement to service connection for a 
disability, the evidence must show three things: an injury, 
disease, or event in military service; a current physical or 
mental disability; and, a relationship between the claimed 
disability and military service.  

The same letter informed the veteran that to be considered 
"new and material evidence" additional information 
submitted must relate to an unestablished fact necessary to 
substantiate a previously-adjudicated claim.  The veteran had 
an opportunity to respond before the file was certified to 
the Board for appellate review.  

In October 2006, the RO sent the veteran a letter advising 
him that an initial disability rating can be changed if there 
are changes in the severity of the service-connected 
disability.  The letter advised the veteran that the file was 
being certified to the Board, but that he could submit 
evidence directly to the Board.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The May 2004 letter cited above informed the veteran that VA 
is responsible for getting relevant records held by any 
Federal agency (including military records, VA treatment 
records, and Social Security Administration records) and that 
VA would make reasonable efforts to obtain relevant records 
from non-Federal agencies and entities if authorized by the 
veteran to do so.  

The May 2004 letter advised the veteran of the types of 
evidence acceptable to show entitlement to the benefits 
claimed, including medical records and statements from 
persons who knew the veteran during active service and could 
describe how and where they became aware of the claimed 
disorders.  The letter advised the veteran of the evidence 
newly received and asked the veteran to identify any agencies 
having additional relevant evidence, and to authorize VA to 
obtain relevant evidence from any non-Federal agencies.  

The May 2004 letter also specifically stated, "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating decisions on appeal.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence.  

Further, the RO notified the veteran in October 2006 that he 
might still submit evidence relevant to his claims directly 
to the Board.  
 
Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO's letter in May 2004 advised the veteran of 
the second and third Dingess elements (existence of a 
disability, connection between the veteran's service and that 
disability).  

The RO's letter in October 2006 expressly advised the veteran 
of the fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under the 
notice requirements of Dingess in regard to the claims for 
service connection.  

The Dingess decision also held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  
As regards the claim for compensable initial rating on 
appeal, the Board finds that this was accomplished in the 
Statement of the Case (SOC) of October 2006; this suffices 
for Dingess.  

Hence, there is no possibility of prejudice under the notice 
requirements of Dingess as regards the claims for increased 
initial rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with any of the claims on 
appeal.  

The veteran's service medical records, and extensive post-
service VA and private medical records, have been associated 
with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having additional 
records that should be obtained before the claims are 
adjudicated.  The veteran has been afforded appropriate VA 
medical examinations in support of his claims, and he has 
been afforded a hearing before the Board, during which he 
presented oral argument in support of his claims.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims herein 
decided.  


II.  Analysis

A.  Petition to reopen claims

The RO issued a rating decision in August 1998 that denied 
service connection inter alia for headaches, fatigue, colds, 
multiple joint pains, an eye condition and memory loss, all 
claimed as due to an undiagnosed illness.  The veteran was 
notified of the denial in August 1998 but did not appeal.  

As the veteran did not appeal the August 1998 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§  20.302, 
20.1103.  
 
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a new claim for service connection for 
joint pain, memory loss, headaches, fatigue, and breathing 
problems in March 2000.   Pertinent to claims filed prior to 
August 29, 2001, Title 38 Code of Federal Regulations, 
Section 3.156(a) provides that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The veteran filed a new claim for service connection for an 
eye disorder in April 2004.  Regarding petitions to reopen 
filed on or after August 29, 2001, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the August 1998 rating 
decision consisted of the following: service medical records 
from April 1971 to May 1973; VA outpatient treatment records 
from March 1994 to March 1997; and, VA medical examinations 
performed in April 1998 and May 1998.  

The evidence added to the file after the August 1998 rating 
decision includes the following: lay statement from Ms. C.W. 
dated in September 2000; VA outpatient treatment records from 
March 1997 to April 2002; VA general medical examination in 
December 2004; opinion by Dr. K.F. dated in September 2005; 
and, lay statements received in April 2006 by Ms. B.B., 
veteran K.E.G., and Ms. F.C.P.  

The Board finds that the above evidence is "new" in that it 
was not before the adjudicators in August 1998.  

The Board also finds that the above evidence is "material" 
in that it supports the veteran's contention that all the 
claimed disorders were manifested in service or immediately 
after his discharge, and that the claimed disorders have been 
chronic ever since.  

The Board notes in this regard that "new and material 
evidence" can be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability or injury, even when it 
would not be enough to convince the Board to grant the claim.  
Hodge, 155 F.3d 1356.  

Accordingly, the Board finds that the criteria to reopen 
previously-denied claims of service connection for memory 
loss, multiple joint pains, fatigue, breathing problems, 
headaches and an eye disorder are met, and that those claims 
are accordingly reopened.  



B.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §  3.303 
(2006).  
 
Direct service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by military service.  38 C.F.R. §§  3.303(d), 3.304.  

Direct service connection requires medical evidence of a 
current disability; medical evidence, or in some cases lay 
evidence, of in-service occurrence or aggravation of a 
disease or injury; and, medical evidence of a nexus between 
an in-service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993) (emphasis added).  

In addition, VA may pay compensation to a veteran who served 
on active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War with a 
qualifying chronic disability.  38 U.S.C.A. §§  1117, 1118.  

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Services in the Southwest Asia 
Theater of operations during the Persian Gulf War.  
38 U.S.C.A. § 1117(f).   The veteran's DD Form 214 shows that 
he fulfills this requirement.  

The term "qualifying chronic disability" includes (a) 
undiagnosed illness; (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.   See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology are not considered to be 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(C)(ii).  
 
The chronic disability claimed must not be attributable to 
any known clinical disease by history, physical examination, 
or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a),(b).  

The term "objective manifestations of a chronic disability" 
includes both "signs," in a medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

"Signs" or "symptoms" that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, the 
following: (1) fatigue, (2) headache, (3) muscle or joint 
pain, (4) neurologic or neuropsychological signs or symptoms, 
(5) signs or symptoms involving the respiratory system, (6) 
gastrointestinal signs or symptoms, and/or (7) cardiovascular 
signs or symptoms.  38 C.F.R. § 3.317(b).  


Service connection for memory loss

The veteran had a VA Gulf War examination in June 1995 during 
which he complained of short-term memory loss since May 1991.  

A VA mental hygiene clinic (MHC) intake note in June 1995 
noted complaint of memory loss for three years.  

A VA neurology follow-up note dated in June 1997 states an 
impression that the veteran's subjective memory loss was 
probably pseudodementia secondary to depression.  

The veteran had a VA neuropsychological examination in April 
1998 during which he reported memory problems.  The 
psychologist administered a battery of tests and stated that 
the veteran was impaired in both long-term memory and short-
term memory.  

The veteran had a VA medical examination in May 1998 during 
which he complained inter alia of memory problems since the 
Persian Gulf War.  The examiner administered a mini-mental 
examination during which the veteran achieved a perfect score 
of 30/30 for memory and other cognitive functions.  

The examiner stated that an undiagnosed syndrome was 
manifested in all of the veteran's symptoms, but that the 
veteran's complaints were subjective and without objective 
findings.  

An undated lay statement. asserts that C.L. had known the 
veteran "for some time" and that "for awhile" the veteran 
had symptoms of difficulty with memory and thinking, and that 
the veteran was very depressed and worried.  

A lay statement, dated in September 2000, asserts that Ms. 
C.W. had known the veteran for 23 years and that the veteran 
demonstrated a significant decrease in memory since his 
return from the Gulf War.  

A lay statement from Ms. B.B., dated in August 2005, asserts 
that the veteran was experiencing unexplainable memory lapses 
that began during his military service.  

In this situation, the Board finds that there is competent 
medical evidence of current memory impairment.  However, a 
veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

The record does not show a diagnosed underlying reason for 
the veteran's memory impairment, so there is no basis on 
which direct service connection may be granted.  

Memory loss may be a neurologic or neuropsychological sign or 
symptom of an undiagnosed illness or chronic multisymptom 
illness under 38 C.F.R. § 3.317(b).  As such, the medical 
evidence in this case shows that the veteran has manifested 
signs of memory loss since shortly after his period of 
service in the Persian Gulf War.  His currently demonstrated 
memory loss as likely as not must be viewed to be a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multisymptom illness that was incurred in 
service.  

By extending the benefit of the doubt to the veteran, the 
Board finds that the criteria for service connection for 
memory loss are met.  


Service connection for multiple joint pain

The service medical records from the veteran's third period 
of active service show that he complained in February 2004 of 
multiple joint pains (chest, back, shoulder, foot, ankle and 
toe pain).  The clinician's impression was that of 
arthralgias, most consistent with degenerative joint disease.  
 
The veteran had an earlier VA Gulf War examination in June 
1995 when he voiced complaints of generalized joint aching.  

The veteran had a VA medical examination in May 1998 during 
which he complained inter alia of multiple joint pains and a 
"gritty" feeling in the joints.  There was no evidence on 
examination of any joint deformity.  The examiner stated that 
an undiagnosed syndrome was manifested in all of the 
veteran's symptoms, but that the veteran's complaints were 
subjective and without objective findings.  

An undated lay statement asserts that C.L. had known the 
veteran "for some time" and that "for awhile" the veteran 
had symptoms of muscle and joint pain.  

A lay statement from Ms. C.W., dated in September 2000, 
asserts that Ms. C.W. had known the veteran for 23 years and 
that the veteran complained of constant pain in the arms and 
legs since his return from the Gulf War.  

The service medical records include an April 2004 Report of 
Medical Assessment in which a physician's assistant noted 
reported joint pain, starting a few months prior thereto.  

A lay statement from Ms. B.B., dated in August 2005, asserts 
that the veteran was experiencing body pains that began 
during his military service.  

As noted, the veteran was noted as having arthralgia during 
his military service.  However, symptom-based diagnoses such 
as myalgia and arthralgia are not considered to be diagnosed 
conditions for compensation purposes.  VBA All-Stations 
Letter 98-17 (02/26/98).  

The record does not show a diagnosed underlying reason for 
the veteran's arthralgias or joint pains, so there is no 
basis on which direct service connection may be granted.  

Joint pain may be a sign or symptom of an undiagnosed illness 
or unexplained chronic multisymptom illness under 38 C.F.R. 
§ 3.317(b).  However, the evidence in this case does not 
serve to establish objective indications of chronic 
disability that may be attributed to an undiagnosed illness 
or other medically unexplained multisymptom illness.  

His currently demonstrated multiple joint pain as likely as 
not must be viewed to be a manifestation of an undiagnosed 
illness or medically unexplained chronic multisymptom illness 
that was incurred in service.  

By extending the benefit of the doubt to the veteran, the 
Board finds that the criteria for service connection for 
multiple joint pain are met.  


Service connection for fatigue

The veteran had a VA Gulf War examination in June 1995 during 
which he complained of exhaustion (able to sleep at night, 
but not refreshed the next morning).  

A VA mental hygiene clinic (MHC) intake note in June 1995 
noted complaint of fatigue, not relieved by sleep, for three 
years.  

During VA neurology follow-up in June 1997 the veteran 
reported a six-year history of fatigue, described as a 
feeling of low energy and tiredness.  He also described 
sleepiness during the day and insomnia at night.  The veteran 
also reported a six-year history of depression.  

The clinician's impression was that the veteran's 
fatigability was probably secondary to depression and to 
associated nocturnal insomnia.  

The veteran had a VA medical examination in May 1998 during 
which he complained inter alia of constant fatigue.  The 
examiner stated that an undiagnosed syndrome was manifested 
in all of the veteran's symptoms, but that the veteran's 
complaints were subjective and without objective findings.  

An undated lay statement asserts that C.L. had known the 
veteran "for some time" and that "for awhile" the veteran 
had symptoms of fatigue.  

A lay statement, dated in September 2000, asserts that Ms. 
C.W. had known the veteran for 23 years and that the veteran 
demonstrated constant fatigue and lack of energy since his 
return from the Gulf War.  

The record does show a diagnosed underlying reason for the 
veteran's fatigue, so there is no basis on which direct 
service connection may be granted.  

Fatigue may be a sign or symptom of an undiagnosed illness or 
chronic multisymptom illness under 38 C.F.R. § 3.317(b).  
However, the medical evidence in this case does not serve to 
establish objective indications of chronic disability that 
may be attributed to an undiagnosed illness or a medically 
unexplained multisymptom illness in service.  

His currently demonstrated fatigue as likely as not must be 
viewed to be a manifestation of an undiagnosed illness or 
medically unexplained chronic multisymptom illness that was 
incurred in service.  

By extending the benefit of the doubt to the veteran, the 
Board finds that the criteria for service connection for 
fatigue are met.  


Service connection for breathing problems

The service medical records show that the veteran complained 
of having shortness of breath in February 2004.  The 
clinician's impression was that of chronic cough, possibly 
due to allergy versus upper respiratory tract infection.  

The veteran had a VA X-ray study of the lungs in January 
1995.  The interpreter's impression was that of 
hyperinflation consistent with chronic obstructive pulmonary 
disease (COPD), but clear lungs with no evidence of 
pneumonia.  

The veteran had a VA Gulf War examination in June 1995 during 
which he did not report any breathing problems; on 
examination, his lungs were clear to auscultation.  

A VA mental hygiene clinic (MHC) intake note in June 1995 
noted complaint of "cold catching" for three years.

The veteran was treated at VA on several occasions in 1996 
for upper respiratory infection and cold-like symptoms.  A VA 
progress note in November 1996 noted an impression of mild 
COPD.  

The veteran had a VA medical examination in May 1998 during 
which he complained inter alia of frequent colds.  On 
examination, his lungs were clear to auscultation.  The 
examiner stated that an undiagnosed syndrome was manifested 
in all of the veteran's symptoms, but that the veteran's 
complaints were subjective and without objective findings.  

The veteran had VA chest X-ray studies in June 2000 and 
October 2000 in which the interpreter's impression was that 
of COPD, unchanged since October 1996.  

A lay statement, dated in September 2000, asserts that Ms. 
C.W. had known the veteran for 23 years and that the veteran 
complained of difficulty breathing since his return from the 
Gulf War.  

The veteran underwent VA computed tomography (CT) scan of the 
soft tissues of the neck in November 2000.  The interpreter's 
impression was that of paranasal sinus disease.  

The veteran had a VA medical examination in December 2004 in 
which the lungs were clear to percussion and auscultation.  

The medical evidence above establishes that the veteran has 
had COPD since 1995 following his discharge from his period 
of service in the Persian Gulf War.  However, for the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Further, neither COPD nor any respiratory disorder other than 
tuberculosis is recognized as a chronic disorder subject to 
presumptive service connection under 38 C.F.R. § 3.309(a).  

In this case, the medical evidence does not establish that 
the veteran's demonstrated breathing problems manifested by 
COPD are due to a disease or event during military service, 
so direct service connection is not warranted.  

Some respiratory problems may be a sign or symptom of an 
undiagnosed illness or chronic multisymptom illness under 
38 C.F.R. § 3.317(b).  However, as noted hereinabove, the 
chronic disability claimed must not be attributable to any 
known clinical disease by history, physical examination, or 
laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a),(b).  

In this case, the diagnosis of COPD precludes the 
characterization of this disability as being a manifestation 
of an undiagnosed chronic or medically unexplained 
multisymptom illness in service.  

Based on the evidence, the Board finds that the criteria for 
service connection for breathing problems are not met.  


Service connection for headaches

The veteran's service medical records include a January 1991 
physical examination that noted reported headaches associated 
with a fracture of the jaw.  

The veteran had a VA Gulf War examination in June 1995 during 
which he complained of having had headaches beginning in 
1992.  

During a VA neurology follow-up in June 1997 the veteran 
reported having had intermittent headaches for six years, 
previously twice per week and currently twice per month.  The 
headaches were sometimes accompanied by dizziness.  

The veteran admitted that tress and anxiety might have a role 
in triggering his headaches; he also reported a six-year 
history of depression.  The clinician's impression was that 
the veteran's chronic recurrent mixed tension and vascular 
headaches were among a number of somatic complaints 
associated with depression.  

The veteran had a VA medical examination in May 1998 during 
which he complained inter alia of headaches occurring 
approximately monthly.  The examiner stated that an 
undiagnosed syndrome was manifested in all of the veteran's 
symptoms, but that the veteran's complaints were subjective 
and without objective findings.  

The veteran had a VA neurological consultation in September 
2001 during which he complained of having headaches, nausea 
and dizziness.   The veteran reported that he experienced 
these symptoms intermittently since the Persian Gulf War.  

The examiner performed a thorough clinical examination and 
noted his observations.  The examiner's impression was that 
the veteran's vascular/migraine headaches were aggravated by 
recent stresses and depression.  

The service medical records also include an April 2004 Report 
of Medical Assessment in which a physician's assistant noted 
reported headaches, starting 9 months previously and 
occurring 2 times per week.  

A lay statement from Ms. B.B., dated in August 2005, asserts 
that the veteran was experiencing headaches that began during 
his military service.  

An undated letter from the veteran's sister received in April 
2006 asserts that the his health had deteriorated during the 
past 15 years due to symptoms including headaches; at times, 
the veteran's headaches were so severe as to require 
treatment at a VA hospital.  

The record does not show a diagnosed underlying reason for 
the veteran's headaches, so there is no basis on which direct 
service connection may be granted.  

Headaches may be a sign or symptom of an undiagnosed illness 
or chronic multisymptom illness under 38 C.F.R. § 3.317(b).  
However, the medical evidence in this case does not serve to 
establish objective indications of chronic disability that 
may be attributed to an undiagnosed illness or medically 
unexplained multisymptom illness in service.  

Based on the evidence above, the Board finds that the 
criteria for service connection for headaches are not met.  


Service connection for hypertension

The service medical records include a Record of Medical 
Treatment noting  elevated blood pressures over three days in 
February 2004 (135/92 on February 5; 148/106 and 143/97 on 
February 12; 130/85, 130/95, 127/85, and 130/84 on February 
2004).  The treatment notes noted an impression of "elevated 
blood pressure stage I."  

VA medical examination in June 1995 (Gulf War registry) gave 
no indication of hypertension.  
 
VA medical treatment notes prior to October 2000 show some 
elevated blood pressures but no diagnosed hypertension.  In 
October 2000, the veteran had a Gulf War Registry follow-up 
during which he reported that he recently ceased exercise 
therapy due to elevated blood pressure; the clinician noted 
"hypertension" as a current health issue.  

A January 2001 VA treatment note (post-operative hernia) 
notes hypertension, recently diagnosed; the veteran was not 
taking medication for hypertension because he did not want 
those medications to interfere with his pain medications post 
surgery.  

The veteran received VA inpatient treatment in September 2001 
for dizziness and chest pain.  The discharge diagnosis was 
that of PTSD, depression and hypertension.  

VA clinical notes in October 2004 show that the veteran was 
receiving regular VA treatment for diagnosed hypertension.  
His blood pressure was 146/86 and 130/80.  

During a VA general medical examination in December 2004 the 
veteran's blood pressure was 150/95 in the right arm and 
145/95 in the left arm.  

The medical evidence shows that the isolated high blood 
pressure readings in military service did not reflect a 
permanent aggravation of the hypertension dueing that period 
of active service.  

Service connection may be presumptively granted for 
hypertension if it becomes manifest to a compensable degree 
within the first year after discharge from service.  See 
38 C.F.R. § 3.309(a).  

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7101, a compensable (10 percent) rating for hypertension 
requires diastolic blood pressure predominantly 100 or more, 
or systolic pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  

As noted, the veteran's recorded blood pressures after his 
discharge in May 2004 were 146/86 and 130/80 in October 2004 
and 150/95 in December 2004.  

Based on the evidence above, the Board finds that the 
criteria for service connection for hypertension are not met.  



Service connection for a claimed groin disorder

A VA mental hygiene clinic (MHC) intake note in June 1995 
noted complaint of groin pain ("needles sticking him") for 
four years.  

The veteran underwent a VA retrograde urethrocystogram in 
April 1998 that revealed a short urethral stricture but was 
otherwise normal.  

The veteran presented to the VA outpatient clinic in July 
1999 complaining of groin pain and discolored urine.  The 
clinician's impression was that of probable renal calculi, 
and the veteran underwent a VA urogram with nephrotogram in 
July 1999 that confirmed two tiny non-obstructive renal 
calculi.  A subsequent urogram with nephrotogram in March 
2000 was normal.  

The veteran underwent a VA retrograde urethrocystogram in 
March 2000 that revealed no significant change in the 
urethral stricture identified in April 1998.  The interpreter 
noted that the etiology of the strictures was non-specific 
and might be due to scarring from prior infection or prior 
trauma or a neoplastic process.  

The veteran underwent a VA cystoscopy in July 2000 to release 
a urethral stricture.  

The veteran underwent VA surgery for repair of a right 
inguinal hernia in December 2000.  He complained of 
"tremendous" postoperative pain, which was managed by 
prescription pain medications.  

The veteran presented to VA outpatient clinic in August 2001 
complaining of hematuria that had caused him to fail his Army 
Reserve physical examination.  The clinician noted history of 
kidney stones and stated that the hematuria was probably due 
to kidney stones.  

The veteran presented to the VA emergency room in December 
2001 complaining of pain in the right flank, radiating to the 
groin, and hematuria.  The clinician's impression was renal 
calculi.  

The veteran underwent VA CT scans of the abdomen and pelvis 
in December 2001 and January 2002 that revealed tiny calculi 
in the left and right kidneys and small non-obstructive stone 
in the distal right ureter, but no other abnormalities.  

The veteran complained of continued hematuria and groin pain 
in January 2002.  A VA ultrasound of the abdomen in January 
2002 revealed a non-obstructing left renal calculus but no 
other abnormality.  

The service medical records show that the veteran complained 
of pain in the groin and penis in February 2004.  There is no 
indication that the problem was diagnosed or treated during 
service.  

The service medical records include an April 2004 Report of 
Medical Assessment in which a physician's assistant noted 
reported sharp constant pain in the left groin of one year 
duration.  

An April 2004 Report of Medical Examination and Duty Status 
records that the veteran complained of having had groin pain 
for one year, possibly related to an inguinal hernia but not 
diagnosed.  

The veteran had a VA ultrasound of the kidneys in August 2004 
that showed an impression of medical kidney disease, small 
right renal intracortical cyst, and probable renal calculi.  

The veteran had a VA medical examination in December 2004 
during which he reported pain in the suprapubic region and 
radiating toward the head of the penis, intermittent since 
1991.  

The examiner noted the veteran's history of renal calculi and 
urethral strictures.  On examination, the suprapubic region 
showed tenderness and involuntary guarding to palpation; 
there was no hepatomegaly, splenomegaly, or masses.  There 
was a non-tender hernia scar on the right.  There was no 
current hernia on the right or left.  The examiner's 
impression was that of bladder pain with renal calculi, and 
possible bladder stones.  

Although there is no evidence of a chronic groin disorder 
during military service, the Board notes that the VA 
examination in December 2004, which noted renal calculi and 
possible bladder stones, was within one year of the veteran's 
discharge in May 2004.  

Service connection may be granted for chronic kidney or 
bladder calculi if they become manifest to a compensable 
degree within the first year after discharge from service.  
See 38 C.F.R. § 3.309(a).  

Under the provisions of 38 C.F.R. § 4.115(b), DC 7515, 
bladder calculi are rated as voiding dysfunctions, and a 
compensable rating requires the wearing of absorbent material 
that must be changed less than 2 times per day.  

In this case, there is no indication that the veteran's renal 
calculi require him to wear any absorbent pads at all, so 
presumptive service connection is not for application.  

Based on the evidence above, the Board finds that the 
criteria for service connection for a groin disorder are not 
met.  


Service connection for anxiety

A VA mental hygiene clinic (MHC) intake note in June 1995 
noted complaints of anxiety and nervousness since the veteran 
returned from the Gulf War.  The provisional diagnosis was 
that of anxiety disorder, not otherwise specified.  

The veteran had a VA psychiatric examination in April 1998.  
The examiner diagnosed delayed-response post-traumatic stress 
syndrome (PTSD).  The examination report indicates current 
depressive features but not current anxiety.  

A VA MHC intake evaluation dated in May 2000 shows that the 
veteran presented with complaint of sleep disorders, fatigue, 
and PTSD symptoms including flashbacks and 
anger/irritability.  The clinician noted history of 
depression.  The clinician diagnosed PTSD.  

VA MHC treatment notes from May 2004 show that the veteran 
reported having returned from Iraq one month previously.  The 
veteran requested treatment for "stress."  He also 
complained of physical disorders including shoulder and chest 
pains, dizzy spells, lumps on the skin, groin pains, shaking, 
and memory problems.  The clinical diagnosis was anxiety 
disorder with somatization, possible PTSD.  

As the May 2004 VA diagnosis of anxiety disorder was made in 
the same month as the veteran's discharge from service, the 
Board must conclude that the currently demonstrared anxiety 
disorder was due to events or incidents of his military 
service.  

Accordingly, the Board finds that with resolution of 
reasonable doubt in the veteran's favor, that service 
connection for an anxiety disorder is warranted.  


Service connection for an eye disorder

A VA mental hygiene clinic (MHC) intake note in June 1995 
noted complaint of left eye fluttering and spasms.  

The veteran presented to the VA primary care clinic (PCC) in 
September 1996 complaining of "film" over his eyes.  
Nothing remarkable was found on clinical examination, and he 
was referred to the VA optometry clinic for specialized 
evaluation.  

The veteran presented to the VA optometry clinic in December 
1996 complaining of film over his right eye.  The clinician's 
impression was that of dry eyes, but healthy fundus and 
intraocular pressure within normal limits.  

A VA neurology follow-up note dated in June 1997 states that 
an orbital X-ray study had been done to determine if there 
were metal particles, due to the veteran's  history of 
working with metals and showed no metallic foreign body but 
showed a left maxillary sinus disease with air-fluid level.  

A VA neurology follow-up note dated in June 1997 stated an 
impression that the veteran's eyelid drooping could be ocular 
myasthenia, a somatic complaint associated with depression.  

The veteran had a VA eye examination in April 1998 during 
which the veteran expressed concern about "growths" on his 
eyes.  The examiner noted pinguecula on both eyes, hyperopia 
with presbyopia in the right eye, and emmeropia with 
presbyopia in the left eye.  

The veteran underwent VA CT scan of the soft tissues of the 
neck in November 2000.  The interpreter noted evidence of an 
old left medial orbital wall blow-out fracture.  

The service medical records include an April 2004 Report of 
Medical Examination and Duty Status noting that the veteran 
had previously had a right corneal abrasion incurred by 
flying glass from a windshield (accident in Iraq in December 
2003); the veteran reported a current feeling of dryness in 
that eye.  
 
The veteran had a VA MRI of the eyes in August 2004.  The MRI 
showed no evidence of a metallic foreign body, but did 
suggest sinusitis.  

The veteran had a VA optometry examination in October 2004 
during which he reported a history of having glass in the 
left eye six months previously; there were not visual 
complications but the veteran reported a residual scratchy 
feeling.  Slit lamp examination revealed peripheral scarring 
of the left cornea.  The optometrist's impression was that of 
corneal scars status post trauma and dry eye.  

A VA optometry clinic note in December 2004 states that the 
veteran reported an accident earlier in the year in which 
glass entered both eyes.  Slit lamp examination showed a 
small foreign body scar in the right cornea and clear left 
cornea.  The optometrist's impression was that of small 
corneal scar secondary to old foreign body, with no residual 
effects on vision.  

The Board finds in this case that there is no indication of a 
current disability of the eyes on which service connection 
can be granted.  The veteran has had intermittent episodes of 
pinguecula, but there is no indication that the condition is 
either chronic or service connected.  

There is anecdotal evidence of one or more traffic accidents 
in service that apparently caused corneal scars and dry as 
the residuals of those events.  

The Board accordingly finds that service connection for 
corneal scars status post trauma and dry eye is warranted.  


Service connection for a claimed dental disorder

The veteran had dental treatment, apparently by VA, in August 
1991 for two fillings (# 3 and # 14) that reportedly fell out 
during Desert Storm.  He was subsequently treated in March 
1993 for toothache in tooth # 14.  

The veteran presented to the VA dental clinic in May 1992 
complaining of continued mouth pain.  An examination revealed 
bony spicules at the site of extracted tooth #3; the spicules 
were removed by filing.  

The veteran had extraction of two teeth (# 2 and # 15), 
apparently by VA, in May 1993, with bone recontouring post 
extraction.  

The veteran had VA treatment of tooth #10 in August and 
September 1994 due to temporary fillings post-root canal 
becoming dislodged.  

The veteran had extraction of a number of teeth, apparently 
by VA, in 1999: tooth # 19 was extracted in March 1999, tooth 
# 13 was extracted in April 1999, tooth # 1 and tooth # 17 
were extracted in July 1999.  

The service medical records include a notation in February 
2004 of a "tooth problem" (not further identified) to be 
treated at a later date.  

These service medical records include an April 2004 self-
reported medical assessment in which the veteran asserted 
that his teeth were "breaking apart."  The endorsement, by 
a physician's assistant, noted "chipped teeth."  

The veteran received VA dental treatment in September 2004 
for reported tooth pain.  On examination, the veteran had 
caries in three teeth (# 12, #30, and #31). 

The Board finds in this case that there is no indication of a 
current dental disability for which service connection can be 
granted.  There is no indication of a dental trauma in 
service or indication of any current residuals of dental 
trauma.  

The veteran has undergone fairly extensive dental treatment 
for carious teeth during service and after discharge from 
service, but treatable carious teeth, replacement of missing 
teeth, dental or alveolar abscesses, and periodontal disease 
are considered as service connected only for the purpose of 
establishing eligibility for outpatient dental treatment; see 
38 C.F.R. § 3.381(a).  

Dental and oral disabilities for which service connection may 
be granted include malunion or nonunion of the maxilla, loss 
of tissue and/or bone (with associated loss of teeth), and 
limitation of motion of the temporomandibular articulation.  
There is no indication that the veteran has any of these 
disabilities.  

The Board accordingly finds that the criteria for service 
connection for a dental disorder are not met.  




C.  Initial Evaluation of Service-Connected Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction regarding an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  
 
Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  As noted, the veteran's 
lumbar spine and bilateral shoulders are shown by X-ray study 
to have degenerative joint disease, so Lichtenfels applies to 
all these disabilities.  

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  However, the rating schedule does not provide 
a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  


Initial evaluation of lumbosacral spine disability

Effective on September 26, 2003, disabilities of the spine 
have been rated under a General Rating Formula for Diseases 
and Injuries of the Spine.  The veteran's effective date of 
service connection is May 28, 2004; the General Rating 
Formula therefore applies to the entire period under appeal.  

Associated objective neurologic abnormalities, including but 
not limited to bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  See General 
Rating Formula, Note (1).  Intervertebral disc syndrome 
(IVDS) is rated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243).  However, the 
veteran is not diagnosed with any neurological disorder 
associated with the spine, and is not diagnosed with any 
disease or injury of the discs.  Therefore, the General 
Rating Formula alone applies to the disability.  

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine pertinent to the 
lumbosacral spine are as follows.  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of the height.  

A rating of 20 percent is assigned for forward motion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right later rotation is zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.   General Rating Formula, 
Note (2).  

The veteran had a VA medical examination in December 2004 
during which his range of motion was flexion from 0 to 90 
degrees, extension from 0 to 30 degrees, right and left 
lateral flexion from 0 to 30 degrees each, and right and left 
lateral rotation from 0 to 30 degrees each (combined range of 
motion to 240 degrees).  

Palpation produced some tenderness but no spasms.  The X-ray 
studies showed degenerative joint disease.  Subjectively, the 
veteran reported having low back pain for which he took pain 
medication and muscle relaxants and wearing a back brace.  
The veteran reported flare-ups typically lasting 3 weeks and 
requiring bed rest.  

Applying the severity of the veteran's lumbar spine disorder, 
as noted in examination, to the criteria of the General 
Rating Formula, the Board finds that the veteran's disability 
more closely approximates the criteria for the current 10 
percent rating.  

The veteran's demonstrated range of motion in this case is in 
fact not compensable; the 10 percent rating represents the 
minimum compensation for painful arthritis when the rating 
criteria for compensable limitation of motion are not met.  
Lichtenfels, supra.  

The Board notes that, even with pain, the veteran is able on 
examination to achieve range of motion of the lumbar spine 
that does not meet the criteria the criteria for a higher 
rating.  

The Board accordingly finds that the current 10 percent 
rating adequately compensates the veteran for any additional 
loss of function due to pain.  DeLuca, supra.  

For these reasons, the Board finds that an initial rating 
higher than 10 percent for service-connected lumbosacral 
spine disability must be denied.  



Initial evaluation of right shoulder disability

The rating for the disability has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  

The rating criteria for DC 5201(limitation of motion of the 
arm) distinguish between the major (dominant) and minor (non-
dominant) side.  Medical records establish that the veteran 
is right-handed; accordingly, his right shoulder is rated as 
the major (dominant) side.  

The rating criteria for DC 5201 for the major side are as 
follows:  A rating of 20 percent may be assigned for motion 
limited to shoulder level (90 degrees).  A rating of 30 
percent may be assigned for motion limited to midway between 
side and shoulder level (45 degrees).  A rating of 40 percent 
may be assigned for motion limited to 25 degrees from the 
side.

Under the rating criteria, normal forward elevation (flexion) 
of the shoulder and normal abduction of the shoulder are each 
0 to 180 degrees; normal internal rotation and normal 
external rotation of the shoulder are each 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I. 

The veteran had a VA medical examination in December 2004 
during which his range of motion of the right shoulder was 
forward flexion from 0 degrees to 160 degrees; he was able to 
achieve passive motion from 0 degrees to 180 degrees, but 
with pain.  Internal and external rotations were 0 to 90 
degrees.  

The veteran reported that the right shoulder was considerable 
more painful on motion than the left shoulder.  Subjectively, 
the veteran reported having constant shoulder pain with 
occasional worsening and occasional flare-ups; he also 
reported that repetitive motion would aggravate the pain.  

The examiner stated that repetitive use caused increased 
shoulder pain but did not cause additional weakness.   The 
examiner diagnosed shoulder pain consistent with bicipital 
tendonitis, with X-ray evidence of degenerative joint 
disease. 

Applying the severity of the veteran's right shoulder 
disorder, as noted in examination, to the criteria of the 
rating schedule, the Board finds that the veteran's 
disability more closely approximates the criteria for the 
current 10 percent rating.  

His range of motion is in fact not compensable; the 10 
percent rating represents the minimum compensation for 
painful arthritis when the rating criteria for compensable 
limitation of motion are not met.  Lichtenfels, supra.  

The Board notes that, even with pain, the veteran is able on 
examination to achieve range of motion that of the right 
shoulder that does not approximate the criteria for 
compensable rating, and certainly does not approximate the 
criteria for the higher 20 percent rating.  

The Board accordingly finds that the current 10 percent 
rating adequately compensates the veteran for any additional 
loss of function due to pain.  DeLuca, supra.  Given the 
analysis hereinabove, the Board finds that an initial rating 
higher than 10 percent for service-connected right shoulder 
disability is not assignable.  


Initial evaluation of left shoulder disability

The rating for the disability has been assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  As noted 
above, the veteran is right-handed; accordingly, his left 
shoulder is rated as the minor (non-dominant) side.  

The rating criteria for DC 5201 for the minor side are as 
follows:  A rating of 20 percent may be assigned for motion 
limited to shoulder level (90 degrees), or midway between 
side and shoulder level (45 degrees).  A rating of 30 percent 
may be assigned for motion limited to 25 degrees from the 
side.

As noted above, under the rating criteria, normal forward 
elevation (flexion) of the shoulder and normal abduction of 
the shoulder are each 0 to 180 degrees; normal internal 
rotation and normal external rotation of the shoulder are 
each 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

The veteran had a VA medical examination in December 2004 
during which his range of motion of the left shoulder was 
forward flexion from 0 degrees to 180 degrees; internal and 
external rotation were 0 to 90 degrees.  There was minimal 
discomfort to range of motion.  

Subjectively, the veteran reported having constant shoulder 
pain with occasional worsening and occasional flare-ups; he 
also reported that repetitive motion would aggravate the 
pain.  The examiner stated that repetitive use caused 
increased shoulder pain but did not cause additional 
weakness.  The examiner diagnosed shoulder pain consistent 
with bicipital tendonitis, with X-ray evidence of 
degenerative joint disease.  

Applying the severity of the veteran's left shoulder 
disorder, as noted in examination, to the criteria of the 
rating schedule, the Board finds that the veteran's 
disability more closely approximates the criteria for the 
current 10 percent rating.  His range of motion is in fact 
not compensable; the 10 percent rating represents the minimum 
compensation for painful arthritis when the rating criteria 
for compensable limitation of motion are not met.  
Lichtenfels, supra.  

The Board notes that, even with pain, the veteran is able on 
examination to achieve range of motion of the left shoulder 
that does not approximate the criteria for compensable 
rating, and certainly does not approximate the criteria for 
the higher 20 percent rating.  

The Board accordingly finds that the current 10 percent 
rating adequately compensates the veteran for any additional 
loss of function due to pain.  DeLuca, supra.  Given the 
analysis above, the Board finds that an initial rating higher 
than 10 percent for service-connected left shoulder 
disability is not assignable.  



ORDER

Service connection for memory loss is granted.

Service connection for multiple joint pains is granted.

Service connection for fatigue granted.  

Service connection for breathing problems is denied.

Service connection for headaches is denied.

Service connection for hypertension is denied.  

Service connection for a groin disorder is denied.  

Service connection for anxiety disorder is granted.  

Service connection for an eye disorder is denied.  

Service connection for a dental disorder is denied.  

An initial rating higher than 10 percent for service-
connected lumbosacral spine disability since May 28, 2004 is 
denied.  

An initial rating higher than 10 percent for service-
connected left shoulder disability since May 28, 2004 is 
denied.  

An initial rating higher than 10 percent for service-
connected right shoulder disability since May 28, 2004 is 
denied.  

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


